Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 – 7 and 19 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US Patent Application Publication 2019/0057256), hereinafter referred as Son, in view of Yoo et al. (US Patent Application Publication 2017/0091951), hereinafter referred as Yoo.

Regarding claim 20, Son discloses a system (Fig. 18) comprising: 
one or more processors (Fig. 18, #1820); and 
a memory (Fig. 18, #1830) coupled to the processors comprising instructions executable by the processors, the processors being operable when executing the instructions to perform operations comprising: 
detecting a plurality of objects in an image (Fig. 6, step 602, [0072 – 0076], detecting a plurality of object regions); 
accessing a boundary for each object of the plurality of objects ([0073]); 
[0075 – 0080], first and second user gesture); 
identifying a region of the image corresponding to the input region of the input, wherein the identified region of the image comprises one or more of the plurality of boundary ([0075 – 0081], the region of the image corresponding to the input is identified for analysis); and 
providing feedback regarding the one or objects in the identified region of the image based on the input type ([0082 – 0083], displays the analysis results).
However, Son fails to explicitly disclose wherein accessing a mask for each object.  
However, in a similar field of endeavor Yoo discloses a system to segment object from image (abstract). In addition, Yoo discloses the system wherein accessing a mask for each object to extract the object ([0011 – 0012, 0063 – 0068, 0086 – 0088, 0090 - 0093]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Son, and accessing a mask for each object. The motivation for doing this is that the object can be easier to focused/extracted for further analysis.

Claims 1 and 19 are corresponding to claim 20, thus, they are rejected for the same reason set forth for claim 20.

Regarding claim 4 (depends on claim 1), Son discloses the method wherein the input type of the input is a point input, the method further comprising: identifying a location in the input region associated with the input; and selecting an object of the one or more objects in the identified region of the image based on the location in the input region associated with the input ([0075 – 0076], identifying a location in the input region associated with user touch, selecting an object based on the location in the input region associated with the user touch).  

Regarding claim 5 (depends on claim 1), Son discloses the method wherein the input type of the input is a gesture input, the method further comprising: identifying a first location in the input region associated with the input and a second location in the input region associated with the input ([0075 – 0080], first and second user gesture), wherein the feedback is based on the first location and second location or a relationship between the first location and the second location ([0082 – 0083], displays the analysis results).  

Regarding claim 6 (depends on claim 1), Son discloses the method further comprising: accessing contextual data associated with the image, wherein the feedback regarding the one or more objects in the identified region of the image is further based on the contextual data associated with the image (Fig. 8, [0097], the feedback 820 regarding object “New York” is based on the contextual data associated with the image).  

Fig. 8, [0097], “New York” is geo-location data associated with the image).  

Claims 2, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Yoo, and in further view of Jeweli et al. (WIPO Patent Application Publication WO 2015/081343), hereinafter referred as Jeweli.

Regarding claim 2 (depends on claim 1), Son in view of Yoo fails to explicitly disclose the method further comprising: accessing a classification based on the one or more objects in the identified region of the image, wherein the feedback further includes information about the classification for the one or more objects.  
However, in a similar field of endeavor Jeweli discloses a system to classifying object from image (abstract). In addition, Jeweli discloses the system wherein accessing a classification based on the one or more objects in the identified region of the image, wherein the feedback further includes information about the classification for the one or more objects ([0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Son in view of Yoo, and accessing a classification based on the one or more objects in the identified region of the image, wherein the feedback further includes information about the 

Regarding claim 17 (depends on claim 1), Son in view of Yoo fails to explicitly disclose the method wherein the feedback regarding the one or more objects comprises: a description of the one or more objects; a name associated with the one or more objects; or information associated with the one or more objects accessed from a social-networking system.  
However, in a similar field of endeavor Jeweli discloses a system to classifying object from image (abstract). In addition, Jeweli discloses the system wherein the feedback regarding the one or more objects comprises: a description of the one or more objects ([0086], classification of the object).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Son in view of Yoo, and the feedback regarding the one or more objects comprises: a description of the one or more objects; a name associated with the one or more objects; or information associated with the one or more objects accessed from a social-networking system. The motivation for doing this is that feedback can specified in certain aspect so that people will not confused about message.

Regarding claim 18 (depends on claim 1), Son in view of Yoo fails to explicitly disclose the method wherein the feedback comprises: audio output; text output; haptic feedback; or Braille script.  
abstract). In addition, Jeweli discloses the system wherein the feedback comprises: text output ([0086], display classification of the object).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Son in view of Yoo, and the feedback comprises: text output. The motivation for doing this is that feedback format can specified so that easy to implement.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son in view of Yoo, and in further view of El-Maraghi et al. (US Patent Application Publication 2011/0229024), hereinafter referred as El-Maraghi.

Regarding claim 8 (depends on claim 1), Son in view of Yoo fails to explicitly disclose the method wherein the mask for each object of the plurality of objects is defined by a corresponding perimeter, the method further comprising determining that the identified region of the image comprises one or more of the plurality of masks by comparing the identified region to the corresponding perimeter of the masks.  
However, in a similar field of endeavor Jeweli discloses a system for image processing (abstract). In addition, Jeweli discloses the system wherein the mask for each object of the plurality of objects is defined by a corresponding perimeter (Fig. 7), the method further comprising determining that the identified region of the image comprises one or more of the plurality of masks by comparing the identified region to the corresponding perimeter of the masks ([0105]).
.

Allowable Subject Matter
Claims 3 and 9 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 
/QIAN YANG/Primary Examiner, Art Unit 2668